Citation Nr: 1703308	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  10-03 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to July 1998.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.   

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in April 2011.  A copy of the hearing transcript has been associated with the claims file.   

The Veteran's hearing loss and tinnitus claims were remanded by the Board in October 2011.  The Veteran was provided a VA audiological examination in compliance with the October 2011 VA remand directives.  

Separately, in a March 2010 rating decision, and a May 2013 statement of the case, the RO denied the Veteran's claim for service connection for obstructive sleep apnea.  The Veteran submitted a substantive appeal in July 2013.  The Veteran noted on his substantive appeal that he wished to have a videoconference hearing before a VLJ.  Although the Veteran's sleep apnea claim is in appellate status, the Veteran has not yet been provided the requested hearing.  Consequently, the Veteran's sleep apnea claim is not ready for Board review at this time.  The Board will further review the Veteran's sleep apnea claim after the Veteran has provided testimony before the Board.    

The issues regarding hearing loss disability and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus is not causally or etiologically related service and did not manifest within one year of the Veteran's discharge from service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service, and such incurrence may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by a February 2007 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to the duty to assist, VA has associated with the claims folder the Veteran's service treatment records (STRs), service personnel records, VA treatment records, and private medical records.  The Board notes that in February 2016 the Veteran's attorney requested that the Veteran be provided a new VA examination regarding his tinnitus.  The attorney indicated that the Veteran's tinnitus had worsened in severity.  The Board notes that a December 2011 VA audiological examination was fully adequate for the Board to now adjudicate the Veteran's tinnitus claim.  The issue before the Board is whether the Veteran is entitled to service connection for tinnitus and the level of severity of the tinnitus is not relevant to the Veteran's claim.  Consequently a new VA audiological examination is not indicated.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's tinnitus claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Law and Regulations

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d); see Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous system, manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  For sensorineural hearing loss and tinnitus, as organic diseases of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service.  38 C.F.R. § 3.307 (a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  See 38 C.F.R. § 3.303 (b).  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303 (b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id.  Further, a negative inference may be drawn from the absence of complaints for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

III.  History and Analysis

The Veteran submitted his claim for service connection for tinnitus in November 2006.  At his April 2007 hearing the Veteran reported that he first developed ringing in his ears in about 1989. 

The Veteran's STRs do not reveal any complaints of tinnitus.  The STRs contain reports of medical histories (RMH), the most recent dated July 1996.  On all of these RMHs the Veteran reported a number of physical problems, but he denied ever having any ear trouble and he did not make any mention of tinnitus.  The Veteran was provided a physical assessment for retirement in April 1998.  It contains a long list of medical problems, but makes no mention of tinnitus.  

Following discharge from active duty in July 1998, there is no mention of tinnitus until an October 2006 VA treatment record in which the Veteran denied having tinnitus.  The Board received a statement from the Veteran in November 2006 requesting service connection for tinnitus.  A VA treatment record dated later in November 2006 notes that the Veteran reported "crackling" tinnitus in both ears. 

On VA audiological examination in December 2011, the Veteran reported constant bilateral tinnitus since approximately 1980, while in service.  He reported exposure to excessive noise during service in the form of jet engines and other equipment.  He said that he wore ear protection.  He denied a history of civilian occupational and recreational noise exposure.  He reported that he rode a motorcycle, but asserted that it was the quietest motorcycle on the market.  The VA audiologist noted that there were no complaints of hearing loss or tinnitus in the Veteran's STRs.  She was of the opinion that the Veteran's tinnitus is unrelated to military service.  

Although the Veteran is competent to report tinnitus symptoms, that he experienced tinnitus during service and that he has had tinnitus ever since, the Board does not find his assertions to be credible.  As indicated above, there is no medical evidence indicating that the Veteran had tinnitus during service or for many years after discharge from service.  Additionally, the Veteran reported many medical problems at time of discharge from service, but did not mention tinnitus.  Furthermore, in October 2006 the Veteran denied having tinnitus.  All these factors weight against the Veteran's credibility as to his assertions that he has had tinnitus ever since service.

Here the most probative evidence includes the STRs which show complaints and treatment for various medical problems, but show no complaints of tinnitus, and the post service medical records that show treatment for an assortment of disabilities, but contain no complaints or diagnoses of tinnitus for many years after discharge from service.  Also of great probative value is the December 2011 audiology report in which the VA audiologist opined that it is less likely than not that the Veteran has tinnitus due to service. 

As shown above, the greater weight of the credible evidence, and the most probative evidence, clearly shows that the Veteran did not develop tinnitus within a year of discharge from service and that the Veteran does not have current tinnitus that is related to service.  The Veteran's assertions have not been found to be credible, there is a medical opinion against his claim, and there are no medical opinions in support of his claim.  As the preponderance of the evidence is against the claim, service connection for tinnitus is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  For these reasons, the claim is denied.


ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

The Veteran's hearing loss disability claim must be remanded for a new VA audiological examination.  In a November 2015 supplemental statement of the case, the AOJ denied the Veteran's claim based on the Veteran not having hearing loss disability as defined by VA when examined by VA in December 2011.  The December 2011 audiometric report showed that the Veteran's hearing acuity was close to meeting the VA definition of hearing loss.  The report showed that the Veteran had auditory thresholds of 20 decibels in most of the relevant frequencies in each ear.  In a March 2016 letter, the Veteran's attorney indicated his belief that the Veteran currently has hearing loss that meets the VA criteria.  Accordingly, the Veteran must be afforded a new VA audiological examination.

The Board notes that the Veteran has claimed entitlement to service connection for PTSD.  A November 2014 rating decision denied reopening the claim for service connection for PTSD.  In November 2015 the Veteran submitted a timely notice of disagreement with the November 2014 denial.  The AOJ has not issued a statement of the case regarding this claim.  The Board notes that the current lack of a statement of the case is a procedural defect requiring remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the claim that new and material evidence has been received to reopen the claim for service connection for PTSD must be remanded for issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an audiological examination to determine the nature and etiology of any current hearing loss disability.  If a current hearing loss disability is found, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that hearing loss disability is causally and etiologically related to service.  In providing the opinion, the VA audiologist should discuss the internet article submitted by the Veteran in April 2011 regarding cochlear nerve degeneration after "temporary" noise-induced hearing loss.   Reasons and bases for all opinions should be provided.

2.  Provide the Veteran a statement of the case that addresses the issue of whether new and material evidence has been received to reopen a claim for service connection for PTSD.  The Veteran and his representative should be provided notice of the Veteran's right to file a substantive appeal.  This claim should be returned to the Board only if the Veteran perfects his appeal by filing a timely substantive appeal.

3.  After the development requested above has been completed, the AOJ should readjudicate all matters in appellate status.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he should be furnished a supplemental statement of the case and given the requisite opportunity to respond before the matters are returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


